NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

TYRONE L. CARTER, DOC #Y19848,           )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-4497
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed October 3, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Lee County; J. Frank Porter, Judge.



PER CURIAM.


              Affirmed.



KELLY, CRENSHAW, and LUCAS, JJ., Concur.